UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-7422 STANDARD MICROSYSTEMS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 11-2234952 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 80 Arkay Drive, Hauppauge, New York 11788-3728 (Address of Principal Executive Offices) (Zip Code) (631) 435-6000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of November 30, 2011 there were 22,231,699 shares of the registrant’s common stock outstanding. STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of November 30, 2011 and February 28, 2011 1 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended November 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended November 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II — OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signature 37 Exhibit 10.1 Exhibit 10.2 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema Document 101.CAL XBRL Taxonomy Calculation Linkbase Document 101.LAB XBRL Taxonomy Label Linkbase Document 101.PRE XBRL Taxonomy Presentation Linkbase Document Table Of Contents PART I Item 1. — Financial Statements STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) November 30, February 28, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Long-term investments, net Investments in equity securities Deferred income taxes, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred income from distribution Accrued expenses and other liabilities Total current liabilities Deferred income taxes Other liabilities Commitments and contingencies Shareholders’ equity: Preferred stock - - Common stock Additional paid-in capital Retained earnings Treasury stock,at cost ) ) Accumulated other comprehensive income Total shareholders’ equity TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 1 Table Of Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended November 30, Nine Months Ended November 30, (Unaudited) (Unaudited) Sales and revenues $ Costs of goods sold Gross profit on sales and revenues Operating expenses: Research and development Selling, general and administrative Restructuring charges 7 Impairment loss on equity investment - - Gain on equity investment - ) - ) Revaluation of contingent consideration ) Income (loss) from operations ) Interest income 64 Interest expense ) Other expense, net ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) Net (loss) income $ ) $ ) $ $ Net (loss) income per share: Basic $ ) $ ) $ $ Diluted $ ) $ ) $ $ Weighted average common shares outstanding: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 2 Table Of Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended November 30, (Unaudited) Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Foreign exchange loss(gain) ) Excess tax benefits from stock-based compensation ) ) Stock-based compensation Deferred income taxes ) Losses on sales of property, plant and equipment 7 40 Deferred income from distribution Non-cash restructuring charges 73 - Provision for sales returns and allowances 91 Impairment loss on equity investment - Changes in operating assets and liabilities, net of effects of business acquisitions: Accounts receivable ) Inventories ) Accounts payable, accrued expenses and other liabilities ) 52 Accrued restructuring charges ) ) Income taxes receivable and payable ) ) Other changes, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Disposals of property, plant and equipment 28 - Acquisition of business, net of cash acquired (BridgeCo) ) - Acquisition of business, net of cash acquired (Symwave) - Acquisition of business, net of cash acquired (STS) - ) Investments in non-marketable debt securities (Symwave) - ) Proceeds from sale of non-marketable equity investment (Canesta) - Investment in non-marketable equity investments (EqcoLogic) - ) Purchases of short-term and long-term investments - ) Sales and maturities of short-term and long-term investments Net cash (used in) provided by investing activities ) Cash flows from financing activities: Excess tax benefits from stock-based compensation 91 Proceeds from issuance of common stock Purchases of treasury stock ) ) Repayments of obligations under supplier financing arrangements ) ) Net cash (used in) provided by financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Table Of Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements and related disclosures of Standard Microsystems Corporation and subsidiaries (“SMSC” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and the rules and regulations of the United States Securities and Exchange Commission (“SEC”), reflecting all adjustments (consisting only of normal, recurring adjustments) which in management’s opinion are necessary to present fairly the Company’s financial position as of November 30, 2011, results of operations for the three and nine-month periods ended November 30, 2011 and 2010 and cash flows for the nine-month periods ended November 30, 2011 and 2010 (collectively, including accompanying notes and disclosures, the “Interim Financial Statements”). The February 28, 2011 balance sheet information has been derived from audited financial statements, but does not include all information or disclosures required by U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of sales and revenues and expenses during the reporting period. Actual results may differ from those estimates, and such differences may be material to the Company’s financial statements. These Interim Financial Statements should be read in conjunction with the audited consolidated financial statements for the fiscal year ended February 28, 2011 included in the Company’s Annual Report on Form 10-K, as filed on April 19, 2011 with the SEC (the “Fiscal 2011 Form 10-K”). Results of operations for interim periods are not necessarily indicative of results to be expected for the full fiscal year or any future periods. 2. Recent Accounting Standards In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2011 - 08, “Testing Goodwill for Impairment” (“ASU 2011 - 08”), which permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform a two-step goodwill impairment test.The updated guidance is effective for annual impairment tests performed for SMSC beginning in Fiscal 2013 with early adoption permitted.Management believes that the adoption of this guidance will not have a material impact on our consolidated financial statements. In June2011, the FASB issued Accounting Standards Update 2011 - 05, “Presentation of Comprehensive Income” (“ASU 2011 - 05”), which provides guidance regarding the presentation of comprehensive income. The new standard requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The updated guidance is effective on a retrospective basis for SMSC beginning in the first quarter of fiscal year 2013. Management believes that the adoption of this guidance will not have a material impact on our consolidated financial statements. In May2011, the FASB issued Accounting Standards Update 2011 - 04, “Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS” (“ASU 2011 - 04”), which provides additional guidance on fair value measurements that clarifies the application of existing guidance and disclosure requirements, changes certain fair value measurement principles and requires additional disclosures about fair value measurements. The updated guidance is effective on a prospective basis for SMSC beginning in the first quarter of fiscal year 2013. Management believes that the adoption of this guidance will not have a material impact on our consolidated financial statements. In December 2010, the FASB issued Accounting Standards Update 2010 - 29, “Disclosure of Supplementary Pro Forma Information for Business Combinations” (“ASU 2010 - 29”), which specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The amendments in this update also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The new disclosures required by ASU 2010 – 29 were adopted by SMSC beginning in the first quarter of fiscal 2012. The adoption of ASU 2010 - 29 did not have a material effect on our consolidated financial statements. 4 Table Of Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. Fair Value Measurements The Company’s financial assets and liabilities are measured and recorded at fair value. The Company’s non-financial assets (including: goodwill, intangible assets, property, plant and equipment)are measured at fair value when initially recorded for purchase accounting allocation and when an impairment charge is recognized. Contingent consideration on acquisitions is measured at fair value at each reporting period.Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, management considers the principal or most advantageous market in which the Company would transact, and also considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. The following table details the recurring fair value measurements within the three levels of fair value hierarchy under U.S. GAAP of the Company’s financial assets, including investments, cash surrender value of life insurance policies and cash equivalents, and non-financial liabilities, contingent consideration, at November 30, 2011: Total Fair Value Level 1 Level 2 Level 3 (in thousands) Assets: Auction rate securities $ $
